Citation Nr: 0524196	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1949.   He died in July 2003, and the appellant is 
his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Louisville, Kentucky 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Travel Board hearing was held in March 2005, and a 
transcript of the hearing is in the file.


FINDINGS OF FACT

1.  The veteran died in June 2003 as a result of carcinoma of 
the lungs.

2. At the time of his death, the veteran had not filed a 
claim with VA and was not in receipt of compensation or 
pension benefits.

3. The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

4. At the time of his death, the veteran was not hospitalized 
by VA.



CONCLUSION OF LAW

Entitlement to VA nonservice-connected burial allowance 
benefits is not established.  38 U.S.C.A. §§ 2302, 2303, 
2307, 5107 (West 2002); 38 C.F.R. § 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to VA nonservice-connected 
burial allowance benefits.  The facts in this case are not in 
dispute and may be briefly summarized.  The Certificate of 
Death shows that the veteran died while at home in June 2003. 
The cause of death was listed as carcinoma of the lungs of 
one-year duration.  In July 2003, the appellant's application 
for burial benefits was received.

The evidence of record does not indicate that the veteran was 
service-connected for any disability, or that he was 
receiving pension benefits at the time of his death.  
Further, there is no indication that he had any claim pending 
at the time of his death.

By a letter dated in August 2003, the appellant noted that he 
was called by a doctor at the VA hospital and told to pick up 
his father, the veteran, who had spent the night in the VA 
hospital.  He was told that there was nothing more that could 
be done for him.  The doctor estimated that he had about two 
months left to live.  The veteran passed away three days 
later at home.  The appellant essentially contended that the 
veteran would have been entitled to VA burial benefits if he 
had died while in the VA hospital.  His claim was based on 
the fact that he was not notified that his father would lose 
his interment allowance if he did not die while in the VA 
hospital, and that therefore VA burial benefits were 
warranted.

At the March 2005 Travel Board hearing, the appellant 
essentially reiterated his assertion that he should have been 
notified, "that there was a $600 death benefit possible for 
my dad but that he was going to be denied that $600 death 
benefit because he didn't pass away in the hospital."  He 
testified that he would have taken his father home anyway, 
but felt that someone should have notified him of the VA 
policy.  At the hearing, the appellant essentially wanted to 
impart upon VA shortcomings within its health care and 
compensation system, and hoped that his concerns would be 
eventually addressed by legislative changes.

At the outset, the Board notes that Congress enacts federal 
laws authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, he or she 
is not entitled to the benefit; and the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  The United States Supreme 
Court has held that payments of money from the Federal 
Treasury are limited to those authorized by statute, and 
erroneous advice given by a Government employee to a benefit 
claimant cannot estop the Government from denying benefits 
not otherwise permitted by law.   Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2004).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a) (2004).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2004).  
Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) 
(2004).

In the instant case, the veteran did not die of a service- 
connected disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. § 
3.1600(a).  As the veteran was not in receipt of pension or 
compensation at the time of his death and he did not have an 
original claim or reopened claim pending at the time of his 
death, burial benefits are likewise not warranted under the 
provisions of 38 C.F.R. § 3.1600(b)(1)(2).  Further, the 
veteran was not discharged from active duty for a disability 
incurred or aggravated in the line of duty.  His body was not 
being held by a State or a subdivision of a State at the time 
of his death.  Therefore, entitlement to burial benefits 
under 38 C.F.R. § 3.1600(b)(3) is also not warranted.

Finally, the veteran was not hospitalized by VA at the time 
of his death.  38 U.S.C.A. §§ 1701(1)(4), 1703; 38 C.F.R. § 
3.1600(c).  In this regard, although the appellant had 
received VA treatment three days prior to his death, and the 
appellant contends that he should have been notified that the 
veteran may have been eligible for a VA death benefit if he 
died in a VA hospital, he does not contend that he was 
receiving treatment at a VA facility or that VA hospitalized 
him at the time of his death.  The evidence clearly shows 
that the veteran died at home.  He was not admitted to a VA 
medical facility, nursing home, or domiciliary care facility 
at the time of his death.  Likewise, the evidence does not 
show that he was admitted to a non-VA facility for hospital 
care under the authority of 38 U.S.C.A. § 1703.  Nor was he 
en route while traveling under prior authorization and at VA 
expense to warrant burial benefits pursuant to 38 C.F.R. § 
3.1605(a).

Where the law and not the evidence is dispositive, the appeal 
should be terminated for the absence of legal merit or lack 
of entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The law provides for payment of burial benefits only under 
the above-specified conditions.  In this case, those 
conditions have not been met.  Although the Board is 
sympathetic to the appellant's circumstances and the loss of 
his father, the Board is bound by the applicable law and 
regulations. 38 U.S.C.A. § 7104(c) (West 2002).  The 
appellant's testimony was credible, but the Board has no 
authority to award any benefits on the facts alleged.  
Accordingly, the claim must be denied.

In so holding, the Board has determined that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R § 3.159, are not 
applicable to the case at hand.  In cases where the law is 
dispositive and there is no dispute of the facts, the 
provisions of the VCAA have no application.  VAOPGCPREC 5-
2004 (June 23, 2004); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Nonetheless, the Board notes that that a 
July 2003 RO letter notified the veteran of the evidence 
and/or information necessary to substantiate the claim.  This 
information was reiterated in the October 2003 Statement of 
the Case.  The appellant has advised VA that he has no futher 
evidence and/or information to offer in support of his claim.  
In view of the foregoing, the appellant is not prejudiced by 
the Board addressing the matter at this time.  Any further 
notice would serve no useful purpose, but would merely cause 
unnecessary delay and needless cost to U.S. taxpayers.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004).



ORDER

Entitlement to VA nonservice-connected burial benefits is 
denied.




	                        
____________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


